El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Teresa Rojas presentó a la Corte de Distrito de San Jnan, Sección Primera, solicitud de habeas corpus alegando ser ma-dre natural de la niña Margarita qxte hasta el día anterior había tenido bajo sn cuidado y amparo y qne según infor-mación que cree cierta, Francisco Colón Martínez, padre tam-bién natural de dicha niña, la reconoció por acta notarial y se propone inscribirla como hija suya reconocida en el re-gistro civil. Alegó también que el padre se había llevado y tenía a la niña contra la voluntad de lá peticionaria, que ella cuenta con recursos suficientes para atenderla, y que dada la edad de la niña y que su padre natural vive en con-cubinato e intenta ausentarse para la República Dominicana, la salud y la educación de la niña estarían expuestas a ser lesionadas si permaneciera privada de los cuidados y aten-ciones de la madre, por lo que pidió a la corte que se la entregara.
Aceptó el demandado en su contestación las dos primeras alegaciones referentes a quiénes son los padres de dicha niña, extremos sobre los que no se practicó prueba, aunque decla-rando la peticionaria en el juicio manifestó que había tenido esa hija con el demandado, y negó éste todas las demás ale-gaciones.
De la prueba resultó que el demandado tiene ahora la niña en su poder, que desde algunos meses antes de la peti-ción de habeas corpus está casado con otra mujer, que la •niña nació en 10 de octubre de 1917, está inscrita con el nom-bre de Consuelo y que desde hacía año y medio, en que ter-*884minó las relaciones eon la madre de la niña, no atendió al cuidado de ésta.
La sentencia qne dictó la corte inferior, disponiendo qne la niña qnede en la compañía y bajo el cuidado de la madre, fué apelada por el demandado por medio del presente re-curso.
La única cuestión fundamental entre las partes es la de si la niña debe estar en la compañía del padre o de la ma-dre, materia que se baila claramente establecida en nuestras leyes y en nuestra jurisprudencia, pues el Código Civil, se-gún fué enmendado en este particular en el año 1917, dis-pone que la patria potestad de los bijos ilegítimos recono-cidos por el padre y por la madre corresponde, en primer tér-mino al padre, y en ausencia, impedimento legal o muerte de éste, a la madre: el 235, que la patria potestad se suspende por incapacidad o ausencia del padre, o, en su caso, de la madre, declaradas judicialmente, y también por la interdic-ción civil; y según el 236, los tribunales podrán privar a los padres de la patria potestad o suspenderlos en su ejercicio, si trataren a los bijos con dureza excesiva o si les dieren órdenes, consejos o ejemplos corruptores.
La patria potestad impuesta por la naturaleza y recono-' cida y regulada por nuestras leyes crea derechos y deberes, siendo uno de aquéllos el de que el padre, o, en su caso, la madre, tengan a sus bijos en su compañía, derecho que está reconocido en la ley al disponer ésta en el número 1º. del ar-tículo 223 del código citado, como uno de los efectos de la patria potestad, que tienen ese deber, el cual no podrían cum-plir si no tuvieran el derecho de reclamarlo. Siendo, pues, un derecho no puede privarse de él al padre, o en su caso a la madre sino en los casos previstos y determinados por la ley.
A pesar de que el caso presente no se halla comprendido en ninguno de los determinados en el artículo 236 citado, pues no se imputa al padre dureza excesiva, ni órdenes, consejos o. ejemplos corruptores para con la niña Margarita, sin em*885bargo, la corte inferior ordena qne la niña no esté en sn com-pañía sino en la de la madre, fnndándose en qne esa es la conveniencia para la niña.
Aparte de qne el hecho de qne el padre no atendiera a sn hija por algún tiempo no lleva consigo el qne no ha de atenderla y cuidarla en lo sucesivo, como lo demuestra el qne ahora la tiene bajo, sn cuidado y protección, tal hecho no-figura entre los mencionados en el artículo 236, únicos en los cuales puede privarse al padre de la compañía de sus hijos, según hemos declarado en los casos de LeHardy v. Acosta, 18 D. P. R. 458, y de Arbona v. Torres, 24 D. P. R. 452, habiendo dicho, además, en el primero de ellos, lo si-guiente, qne tiene aplicación al presente caso: “es cierto qne el bienestar de los hijos debe ser tenido en considera-ción por las cortes, pero éstas deben recordar qne también la ley ha sido decretada teniendo en cuenta este fin. (21 Cyc. 331, 332 y 333: In re Gates, 95 Cal. 461. Y aunque las cortes tienen el deber de ejercitar el mayor cuidado en la protección de los niños en todos sus derechos e impedir que se les ocasione ningún perjuicio, sin embargo, este cui-dado debe ejercitarse en el presente caso en la forma indi-cada por nuestro código, y es el deber de las cortes, tanto en éste como en los demás casos, observar la ley. Como la corte sentenciadora sin duda con las mejores intenciones' no tomó en consideración los requisitos exigidos por los esta-tutos al dictar la- sentencia apelada, no debemos permitir que subsista la sentencia así dictada. El padre debe tener el dominio absoluto y custodia de sus menores hijos, a me-nos que se alegue y pruebe alguna poderosa razón legal en contrario. ”
Por las razones expuestas la sentencia apelada debe ser revocada y declararse sin lugar la petición de habeas corpus.

Revocada la sentencia apelada.

Juez concurrente: Asociado Sr. del Toro.
El Juez Presidente Sr. Hernández disintió.
*886Los Jueces Asociados Sres. Wolf y Hutchison no inter-vinieron en la resolución de este caso.